               Case 2:16-cv-02982-TLN-AC Document 32 Filed 05/13/19 Page 1 of 3


 1   SLOTE, LINKS & BOREMAN, LLP
     Robert D. Links (SBN 61914) (bo@slotelaw.com)
 2   Adam G. Slote (SBN 137465) (adam@slotelaw.com)
     Marglyn E. Paseka (SBN 276054) (margie@slotelaw.com)
 3   1 Embarcadero Center, Suite 400
     San Francisco, CA 94111
 4   Phone: 415-393-8001
     Fax: 415-294-4545
 5
     Attorneys for Plaintiffs
 6

 7

 8
                                            UNITED STATES DISTRICT COURT
 9
                                          EASTERN DISTRICT OF CALIFORNIA
10
                                                    SACRAMENTO DIVISION
11
     CAL-PAC RANCHO CORDOVA, LLC, dba                                      No. 2:16-CV-02982-TLN-AC
12   PARKWEST CORDOVA CASINO;
     CAPITOL CASINO, INC.; LODI
13   CARDROOM, INC. dba PARKWEST
                                                                           NOTICE TO RESCHEDULE HEARING
     CASINO LODI; and ROGELIO’S INC.,
                                                                           FOR PLAINTIFFS’ MOTION FOR
14
                                                                           SUMMARY JUDGMENT
15                                  Plaintiffs,

16                        vs.
                                                                           Date: October 31, 2019
17   UNITED STATES DEPARTMENT OF THE                                       Time: 2:00 p.m.
     INTERIOR; DAVID BERNHARDT, in his                                     Location:
18   official capacity as Secretary of the Interior;                       Courtroom 2, 15th Floor
     and TARA SWEENEY in her official                                      Robert T. Matsui United States Courthouse
19   capacity as Assistant Secretary of the Interior                       501 I Street
     – Indian Affairs,                                                     Sacramento, CA 95814
20
                          Defendants.
21

22

23

24


     Cal-Pac Cordova LLC, dba Parkwest Cordova Casino v. United States Department of the Interior, et al.
     Case No. Case No. 2:16-CV-02982-TLN-AC
     NOTICE OF MOTION AND PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT                                           1
               Case 2:16-cv-02982-TLN-AC Document 32 Filed 05/13/19 Page 2 of 3


 1             TO DEFENDANTS AND THEIR ATTORNEYS OF RECORD:

 2             PLEASE TAKE NOTICE on October 31, 2019 at or after 2:00 p.m. in Courtroom 2, 15th

 3   Floor of the above titled court, plaintiffs hereby move for summary judgment pursuant to Rule

 4   56 of the Federal Rules of Civil Procedure and Local Rule 260, and this court’s Amended

 5   Pretrial Scheduling Order and subsequent modifying orders (ECF 17, 21, 30) on the ground that

 6   the defendants have acted illegally under the Indian Gaming Regulatory Act (“IGRA,” 25 U.S.C.

 7   § 2701, et seq.) and the Tenth Amendment in issuing Secretarial Procedures that purport to

 8   authorize Nevada-style casino gambling within the State of California on the subject property

 9   described in plaintiffs’ complaint (“the Yuba Parcel”) that remains subject to California’s

10   territorial jurisdiction.

11             Plaintiffs specifically move for summary judgment on their causes of action as follows:

12                  1.     On the first claim, that the court declare that defendants acted in excess of their

13                        statutory authority in issuing the Secretarial Procedures because neither the

14                        United States, nor the Enterprise Tribe, has acquired territorial jurisdiction over

15                        the Yuba Parcel as required by IGRA, 25 U.S.C. § 2701(d), as well as on the

16                        independent ground that the California Governor’s purported concurrence under

17                        25 U.S.C. § 2719 has been withdrawn or otherwise vitiated, prior to final federal

18                        administrative action, by the state Legislature’s failure to ratify a compact for the

19                        subject casino project;

20                  2. On the second claim, that the court declare that any purported shift in territorial

21                        jurisdiction over the subject property without the express cession or other

22                        appropriate consent by the State of California violates the Tenth Amendment to

23                        the United States Constitution;

24


     Cal-Pac Cordova LLC, dba Parkwest Cordova Casino v. United States Department of the Interior, et al.
     Case No. Case No. 2:16-CV-02982-TLN-AC
     NOTICE OF MOTION AND PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT                                           2
               Case 2:16-cv-02982-TLN-AC Document 32 Filed 05/13/19 Page 3 of 3


 1                  3. On the third claim, that the court declare that the Secretarial Procedures

 2                        contravene IGRA because they are inconsistent with state law, and specifically

 3                        Article IV, section 19(f) of the California Constitution, which requires a compact

 4                        before casino gambling can be authorized;

 5                  4. On the fifth claim, for an injunction or other appropriate order setting aside

 6                        defendants’ Secretarial Procedures and requiring defendants to withdraw their

 7                        approval of Class III gaming on the Yuba Parcel.

 8                  5. For such other and further relief as may be proper.

 9             Plaintiffs’ motion is based upon this notice, as well as plaintiffs’ memorandum of law,

10   the declarations of John Park, Rogelio Garcia, Clarke Rosa and Robert D. Links, and plaintiffs’

11   proposed order, all of which are filed and served concurrently with this notice, as well as upon

12   the administrative record lodged with the court, and other factual information that has been

13   presented previously, as well as such other information as the court may consider in connection

14   with this motion.

15             WHEREFORE plaintiffs request that the court enter judgment in their favor, and against

16   defendants, declaring that the Secretarial Procedures issued with respect to the Enterprise Tribe

17   and the Yuba Parcel are null and void and without legal effect, and that the court enjoin the

18   operation of a Nevada-style gambling casino on the Yuba Parcel.

19             Dated: May 13, 2019

20                                                                  SLOTE LINKS & BOREMAN, LLP

21
                                                                    By: ____________________________
22                                                                         Robert D. Links
                                                                           Attorneys for Plaintiffs
23

24


     Cal-Pac Cordova LLC, dba Parkwest Cordova Casino v. United States Department of the Interior, et al.
     Case No. Case No. 2:16-CV-02982-TLN-AC
     NOTICE OF MOTION AND PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT                                           3
